Perkins, J.
— Appeal from an appropriation of land by the railroad company, appellant.
On the trial of the question of damages in the circuit •court, John L. Stoner, the owner of the land appropriated and claimant of damages, was a witness in his own be*580half, to sustain the issue on his part. During his examination, his counsel — says the bill of exceptions — proposed to him the following question: “ ‘ What, in your judgment,, is the damage to the farm by the railroad cutting it in that shape ? give your best opinion.’ Whereupon said railway company objected to putting said question, for the-reason that it called for irrelevant, immaterial testimony,, but the court overruled the objection, to which ruling of the court the said railway company did at the time object and except; and the witness, over the objection and exception of said railway company, answered as follows: ‘ The total damage to my farm was thirty-two hundred, dollars.’ ”
The admission of this testimony was one of the causes; assigned in the motion for a new tidal, which was overruled, and exceptions taken; and the overruling of the motion for a new trial is assigned for error in this court.
The court erred in refusing a new trial. The Baltimore, Pittsburgh and Chicago Railway Co. v. Johnson, ante, p. 480.
Many other questions were raised and decided below, which are presented to this court on the appeal, but they are all decided in the cases of Swinney v. The Fort Wayne, Muncie and Cincinnati R. R. Co., ante, p. 205, and The Pittsburgh, Fort Wayne and Chicago Railway Co. v. Swinney, ante, p. 100.
The judgment is reversed, with costs, and the cause remanded, etc.
Petition lor a rehearing overruled.